EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David Alavi (reg. no 40,310) on March 28, 2022.
The application has been amended as follows:

In the Claims: 
Amended claims 16-18, 20-21 and 23-30 according to the following:
In claim 16, line 1, changed “1” to --15--.
In claim 17, line 1, changed “1” to --15--.
In claim 18, line 1, changed “1” to --15--.
In claim 20, line 1, changed “1” to --15--.
In claim 21, line 1, changed “1” to --15--.
In claim 23, line 1, changed “1” to --15--.
In claim 24, line 1, changed “1” to --15--.
In claim 25, line 1, changed “1” to --15--.
In claim 26, line 1, changed “1” to --15--.
In claim 27, line 1, changed “1” to --15--.
In claim 28, line 1, changed “1” to --15--.
In claim 29, line 1, changed “1” to --15--.


Election/Restrictions
Claims 15-34 are allowable.  Claims 29-30, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions A, B and C, as set forth in the Office action mailed on March 2, 2021, is hereby withdrawn and claims 29-30 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 15-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 15, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a lighting device comprising: a light-emitting module; an optical system including a first reference face structurally the first spatial direction being directed toward the first reference face in the clamped arrangement, the second spatial direction being neither parallel nor antiparallel to the first spatial direction, and the third spatial direction having a non- zero component perpendicular to a plane defined by the first and second spatial directions.  The best prior art of record, Oshima, discloses the claimed invention but fails to teach the specific claimed relationship between the first, second and third spatial directions of the respective forces exerted by the first, second and third spring sections of a single spring element.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 16-30 are allowable in that they are dependent on, and further limit claim 15.
Regarding claim 31, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a method for securing a light-emitting module to an optical system, the method comprising: positioning the light-emitting module against a first reference face of the optical system, the first reference face being structurally arranged so as to engage the light-emitting module; and using a spring element structurally arranged therefor, securing together the light-emitting module and the optical system in a clamped arrangement with the light-emitting module urged against the first reference surface by the spring element, the spring element the first spatial direction being directed toward the first reference face in the clamped arrangement, the second spatial direction being neither parallel nor antiparallel to the first spatial direction, and the third spatial direction having a non- zero component perpendicular to a plane defined by the first and second spatial directions.  The best prior art of record, Oshima, discloses the claimed invention but fails to teach the specific claimed relationship between the first, second and third spatial directions of the respective forces exerted by the first, second and third spring sections of a single spring element.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 32-34 are allowable in that they are dependent on, and further limit claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN P GRAMLING/Primary Examiner, Art Unit 2875